Title: From George Washington to John Jay, 14 June 1779
From: Washington, George
To: Jay, John


        
          sir
          Smith’s in the Clove [N.Y.] June the 14: 1779
        
        On Saturday Evening I was honoured with Your Excellency’s favor of the 7th Instant and with the papers to which it refers.
        The intelligence from Carolina is very interesting as related, and I should hope from it’s coming through so many channels & from its being told so circumstantially, that it is not destitute of foundation.
        I have nothing to communicate to your Excellency respecting the Enemy. They have made no movements since my Letter of the 11th and I believe there situation is the same that it was then. I have the Honor to be with sentiments of the highest respect & esteem Yr Excellencys Most Obedt &c.
        
          Go: Washington
        
        
          P.S. Your Excellency will be pleased to receive three N. York papers. If we should be so happy as to receive a confirmation of the South Carolina News—when it is published—I think it would be well for the printer to subjoin the piece inclosed in black lines in Rivington’s paper of the 9th.
        
      